DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Specification has been reviewed and accepted. 
Claim Interpretation
In claim 1, “few-layered graphene” is considered definite as it appears to be defined by a thickness from about 1 to 20 layers. 
Claim 7 is considered to be further limiting of claim 1 by further defining the structure that is capable for use in the claimed metal or metal ion rechargeable batteries. 
Claim Objections
Claim 1 objected to because of the following informalities: the order of the claimed stated components should be explicitly defined for purposes of the claimed relative amount. It should be explicitly stated that the ratio is for polyaniline amount to nanostructured graphite or few-layered graphene amount.  Appropriate correction is required.
Claim 4 objected to because of the following informalities: claim 4 refers to “in result of step b)”, but the second bullet point of the method of claim 3 is not officially marked as “step b)”.  Appropriate correction is required.
Claim 5 objected to because of the following informalities: the amended listing of claim 5 incorrectly includes “NaCI” and “KCI”, wherein the original claims and Specification use the correct spelling of “NaCl” and “KCl”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities: “nanocomposites” should read as “nanocomposite” for proper antecedent basis. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "few-layered" in claim 3 is a relative term which renders the claim indefinite.  The term "few-layered" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim could be made definite by defining the number of layers, such as about 1 to 20 layers as shown in claim 1. For purposes of examination, “few-layered” is interpreted as meaning one or a plurality. 
Regarding claim 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. It is unclear whether inorganic salts are required in the claim. See MPEP § 2173.05(d).
Regarding claim 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  It is unclear if lithium, sodium, potassium or magnesium batteries or corresponding metal ion batteries are required in the claim. See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent Claim 2 has a lateral size range from about 200 to 5000 nm. A portion of this range, more than 1000 nm to 5000 nm, contradicts the range of from about 100 to 1000 nm as shown in independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (PGPub 2019/0393562).

Considering Claim 1, Burshtain discloses a hybrid nanocomposite (nanoparticle active material [Abstract]) for cathodes of rechargeable batteries (may be used for cathodes [0043] of lithium ion batteries [0044]) comprising: polyaniline in the state of emeraldine base (conductive polymer of polyaniline in emeraldine form is used [0118]); 
nanostructured graphite or few-layered graphene (nanoparticle coatings of graphite or graphene [0096, 0097]) consisting of particles with a lateral size from about 100 to 1000 nm (diameter in the order of magnitude of 100 nm [0192]) and a thickness from about 1 to 20 layers (graphene layer [0136]); 
wherein the nanocomposite is a two-component hybrid (additives of polyaniline [0118] and graphite/graphene [0096] are two components to the active material). Because the graphene/graphite nanoparticles increase the mechanical stability of the anode active material particles during expansion and contraction [0096, 0097], and because the polyaniline coating serves as a binder and for improving the rate capability at high currents with high electrical conductivity [0118], routinely experimenting with and coming up with a polyaniline to graphene/graphite amount ratio of 75:25 to 99:1 to achieve such effects would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 2, Burshtain discloses that the graphene (nanotube) diameter or length is in the order of magnitude of 100s of nanometers [0192], such that a diameter or length of 200 nm within such a range would have been obvious to a person of ordinary skill in the art. The graphene may be one graphene layer [0136]. The nanocomposite is a two-component hybrid (additives of polyaniline [0118] and graphite/graphene [0096] are two components to the active material). Because the graphene/graphite nanoparticles increase the mechanical stability of the anode active material particles during expansion and contraction [0096, 0097], and because the polyaniline coating serves as a binder and for improving the rate capability at high currents with high electrical conductivity [0118], routinely experimenting with and coming up with a polyaniline to graphene/graphite amount ratio of 85:15 to 95:5 to achieve such effects would have been obvious to a person of ordinary skill in the art.
	Considering Claim 7, Burshtain discloses that the nanocomposite of claim 1 can be used in cathodes of lithium ion batteries (may be used for cathodes [0043] of lithium ion batteries [0044], see claim 1). 
Considering Claim 8, Burshtain discloses rechargeable batteries, lithium ion batteries, with a cathode based on a hybrid nanocomposite of claim 1 (lithium ion battery cells [0044], see claim 1). 
Allowable Subject Matter
	Claims 3-6 would be found allowable if the rejection under 35 U.S.C. 112(b) is overcome. 
The following is a statement of reasons for the indication of allowable subject matter: cited prior art reference Burshtain discloses adding polyaniline using acidic solution [0118, 0119] and then drying to form the electrode [0119]. Conductive coatings are also achieved with slurry dispersions [0114, 0116]. Therefore, Burshtain does not teach or suggest a method comprising mechanochemical treatment of graphite or graphene and polyaniline by dry sieving as required by independent claim 3, nor solvent-free mechanochemical treatment of the mixture as required by independent claim 3. Likewise, US PGPub 2017/0200996 discloses a graphene/polyaniline composite [0009, 0090, 0091, 0122]. However, the method also uses solutions [0094-0099] as opposed to mechanochemical treatment of graphite or graphene and polyaniline by dry sieving as required by independent claim 3, or solvent-free mechanochemical treatment of the mixture as required by independent claim 3.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725